DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Status of Claims
Claims 7-8, 10, 12-15, 21, 28 and 31-39 are pending. Claims 1-6, 9, 11, 16-20, 22-27 and 29-30 have been canceled. Claims 31-39 are new. Claims 31-39 have been withdrawn to non-elected claims. Claims 7-8, 10, 12-15, 21 and 28 have been examined. It is noted that claim 21 was previously dependent on claim 1 and has currently been amended to be dependent on claim 28, therefore claim 21 needs to include a “currently amended” status identifier.

Election/Restrictions
Newly submitted claims 31-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
In this case, the originally elected invention group (claims 1 and 28) and the newly added group (claims 31-39) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The scope of claim 31 is not entirely clear, but at best understood, claim 31 is directed to a method of measuring a marker using a threshold which indicating potential mortality. However, the originally elected group and the new group lack unity of invention because even though the inventions of these groups require the technical feature of a bound complex between “a binder” and “MR-proADM or a fragment thereof at least 12 amino acids in length”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Morgenthaler (“Measurement of Midregional Proadrenomedullin in Plasma with an Immunoluminometric Assay”, Clinical Chemistry 51:10; 1823-1829 (2005), discussed in further detail below), who teach MR-proADM obtained from patient samples in complex with antibodies. Furthermore, a thorough examination of claim 31 cannot be completed with minimal search effort. Examination of the claim would require searching for additional prior arts and the claim appears to raise additional non-prior art issues.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-39 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, 12-15, 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the level of peptide marker in the sample is measured using a threshold value…”. It is unclear what is the scope of this limitation. For example, “a threshold value” would be a number or a range, which is not an instrument, reagent, or any kind of assay. It is unclear how to “using a threshold value” to measure “the level of peptide marker”. For the purpose of compact prosecution the examiner is interpreting the claim language “the level of peptide marker in the sample is measured using a threshold value” as “the level of peptide marker in the sample is measured and compared with a threshold value”. Clarification is required.
Additionally claim 28 recites “a positive result is received”. It is unclear what is the scope of this limitation. If “a positive result is received” after the measurement, what is the purpose of the measurement if all the results are expected to be positive? For the purpose of compact prosecution the examiner is interpreting the claim language as “the level of peptide marker in the sample is compared with a threshold value to determine if there is a positive result”. Clarification is required.
Claims 7-8, 10, 12-15 and 21 which are dependent on claim 28 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8, 10, 12-15, 21 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specification to a law of nature/ natural phenomenon and to abstract ideas, without significantly more. The claims recite comparing the level of a peptide marker with a threshold, which constitutes abstract mental processes as well as abstract mathematical concepts. The judicial exceptions are not integrated into a practical application because there is no practical application recited in the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions for the following reasons.  
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 28 recites “wherein the level of peptide marker in the sample is measured using a threshold value of between 1.00 nmol/L and 1.50 nmol/L”.
As outlined in 112(b) rejection above, the scope of the claim 28 is not clear, the claim language “the level of peptide marker in the sample is measured using a threshold value” is interpreted as “the level of peptide marker in the sample is compared with a threshold value”. Therefore, the claim is directed to abstract ideas involving “comparing” levels with threshold levels, which is mental process. 
	Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. See also Mayo v. Prometheus (which also involved cutoff or threshold levels). “Comparing” also does not call for any clear active steps to be performed; steps corresponding to mental activity are insufficient to constitute a practical application. The “comparing” step would read on mental processes (thinking) that can be performed in the human mind, or by a human using pen and paper.
The specific information that is being analyzed (in this case, measured levels of a peptide marker that is MR-proADM or a fragment thereof to a predetermined cutoff threshold level) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
Step 2A Prong Two
	The judicial exceptions recited in the claims, as identified above, are not integrated into a practical application because steps corresponding to mental activity, which could be performed in a person’s head, are insufficient to constitute a practical application. 
Correlating or comparing to a threshold is a mental process and not a practical application. The predetermined threshold is a judicial exception (mathematical concept) and not a practical application thereof. 
	Although claim 1 further recites steps of “preparing a sample comprising bodily fluid taken from a patient and a binder to a peptide marker which is mid-regional pro-adrenomedullin (MR-proADM) or a fragment thereof at least 12 amino acids in length”, this is not a practical application of the judicial exception and merely represents data gathering steps.
This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
	There are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.
Therefore, in the present case, there are no subsequent practical steps recited that would be performed depending on the results of the assay. The claims lack any practical application that would integrate the judicial exceptions. 

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
In addition to the judicial exceptions discussed above, claim 1 also includes step of “preparing a sample comprising bodily fluid taken from a patient and a binder to a peptide marker which is mid-regional pro-adrenomedullin (MR-proADM) or a fragment thereof at least 12 amino acids in length wherein a complex is formed between the binder and the peptide marker, wherein the level of peptide marker in the sample is measured”.
Such additional steps/ elements are insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. In this case, it was routine and conventional to prepare a sample and to form a complex between the binder and the peptide marker by immunoassay; antibody-based measurements being conventional and commonly used methods for the determination of analytes in the clinical assay art. 
In particular, the instant specification refers to prior art immunoassay methods that are “well-established and known to the skilled person” (published application at [0069]), and there is no indication that the presently claimed methods involve any novel or unconventional assay. Numerous references of record also indicate that MR-proADM had previously been measured by immunoassay. See, for example, Morgenthaler 2005 (of record), who teach immunoassay methods for detecting and quantitating MR-proADM as claimed.
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
The measurement step is insufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself since every application of the judicial exception would require determination of the level of MR-proADM thereof in a sample; and the specific techniques referenced do not add anything novel to the field.
Dependent claims 7-8, 10 and 12-15 also refer to detecting and quantitating levels of other parameters/markers. However, these additional steps alone or in combination are insufficient to amount to significantly more, as there is evidence in this case that others had previously measured both MR-proADM (also known as mid-proADM) in combination with the other recited markers. See for example US 20100159474 A1, teaching detection of MR-proADM as well as troponin, troponin, myeloperoxidase, CRP, neopterin, GDF-15, ST2, cystatin-C, or NT-proBNP [0013], [0027], [0030], [0050], [0018], claims 14-15. See also WO 2008/012019, of record, teaching measurement of MR-proADM as part of a multiparameter diagnosis in combination with other markers such CT-proET-1 and copeptin (page 5). Ng et al. (U.S. 2008/0213746 A1) also teaches measurement of both MR-proADM in combination with CRP, procalcitonin 1-116 or 3-116, and NT-proBNP (claims 2, 4, 6, and 8). Bergmann et al. (WO 2007/144194) similarly teaches measuring both MR-proADM as well as MR-proANP and CT-proET-1 (claims 9 and 16). Bergmann et al. (WO 2010/040564) teach measuring MR-proADM as well as Cystatin C, MR-proANP, copeptin, CT-proET-1, NT-proBNP, and procalcitonin and fragments thereof (page 7, lines 22-31). Therefore, the evidence of record indicates that it was routine and conventional to measure MR-proADM in addition to the other recited markers.
	In addition, the patient population upon whom the method is performed merely narrows the judicial exception, and is not sufficient to form the basis for eligibility. Put another way, the patient population simply reflects the naturally occurring correlation and does not does not impact or represent a technical advance or improvement in the assay itself. There is no evidence to suggest that the assay would be performed differently depending on the patient from whom the sample it obtained.
The patient class is merely an aspect of the judicial exception itself. Such limitations merely indicate a field of use or technological environment, as in the case of Mayo which limited drug administration to a particular patient population (see also MPEP 2106.05(h)). The fact that marker levels are elevated and correlated with disease in certain patients is a law of nature/ natural phenomenon. Details of the patient population upon whom the method is performed do not suggest or require any practical application of the judicial exception, and would at best generally link the use of the judicial exception to a particular environment or field of use. As the Federal Circuit observed in Arisoa, eligibility does not turn on whether the judicial exception embodied in the claim is "sufficiently narrow." Id. (citing Parker v. Flook, 437 U.S. 584 (1978)). Such details are required by the claim regardless of the outcome of the test, and do not practically apply the judicial exception by doing anything differently based on the test results.
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; or involve the use of a particular machine. As above, the claims do not require, for example, any particular therapeutic intervention. Although claim 1 requires formation of an antibody complex, antibody-antigen binding (in addition to being a conventionally known assay technique) is a reversible event that does not clearly accomplish a transformation of matter. The particular immunoassay does not go beyond mere data gathering/ field of use – this is how the marker is measured, and not a practical application of the judicial exception. Data gathering steps relating to the particular method of MR-proADM determination, such as by immunoassay, also do not represent a practical application of the judicial exception for similar reasons as above; and furthermore, because the purpose is merely to obtain data. Mere data gathering that is necessary to use the judicial exception is not a practical application thereof; such steps do not integrate the judicial exception into any practical application.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8, 10, 12-15, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergmann et al. (WO 2010/040564 A1) in view of Nemec et al. (“Patients Presenting to the Emergency Department With Non-specific Complaints: The Basel Non-specific Complaints (BANC) Study” Acad Emerg Med. 2010 Mar;17(3):284-92, with accompanying Online Data Supplement, of record), Stern (“Symptoms Other Than Chest Pain May Be Important in the Diagnosis of “Silent Ischemia,” or “The Sounds of Silence””, Circulation. 2005;111:e435-e437, of record) and Morgenthaler et al. (“Measurement of Midregional Proadrenomedullin in Plasma with an Immunoluminometric Assay”, Clinical Chemistry 51:10, 1823-1829 (2005), DOI: 10.1373/clinchem.2005.051110, of record), as evidenced by Bergmann et al.  (US20100047835A1, refers to “Bergmann ‘835”).
With respect to claim 28, Bergmann et al. teach methods of detecting and quantitating the pro-adrenomedullin fragment MR-proADM in a sample of a bodily fluid from a patient, wherein measurement is by immunoassay (page 3, line 30 to page 4, line 5; page 5, lines 7-18; page 12, lines 1-6; claim 12). Such immunoassay methods may involve a first and second antibodies, one of which is labeled, so as to form sandwich complexes (see especially page 12, line 30 to page 14).
Bergmann et al. further teach that levels are compared with predetermined threshold levels in order to predict adverse events or risk of getting an adverse event (see especially page 3, line 21 to page 4, line 5, page 8, lines 17-34; page 10; page 11, lines 14-28; claim 11). Bergmann et al. teach that pro-adrenomedullin fragment levels exceeding threshold levels are predictive of enhanced risk of getting a first adverse event such as a coronary event (see page 10, 2nd paragraph; see also page 20, last paragraph). The adverse events contemplated by Bergmann et al. include death as well as other conditions associated with mortality, for example myocardial infarction (page 5, lines 6-19).
Bergmann et al. exemplifies a threshold level where the occurrence of coronary events over time in the investigated population is depicted according to MR-proADM quartiles of the population. According to this analysis, subjects with MR- proADM levels above the 75th percentile, that is above 0.52 nmol/L in the investigated population, have a significantly increased risk for getting a first adverse coronary event. (page 10, line11-19). 
Bergmann et al. contemplate performing their methods on subjects who have not yet been diagnosed as having or having had an event or condition such as a cardiovascular or a coronary event or heart failure, thereby reading on patients who have not been diagnosed with a serious condition (See pages 5-7).
The subjects of Bergmann et al. may be healthy or apparently healthy. Bergmann et al. teaches the apparently healthy subject may be suffering from a particular disease such as hyperlipidemia and/or hypertension (page 7, lines 7-12).
Bergmann et al. differs from the claimed invention in that the reference does not specifically teach “using a threshold value of between 1.00 nmol/L and 1.50 nmol/L and a positive result is received” and "wherein the patient has made one or more non-specific complains” and “the patient did not have one or more of the recited vital signs out of range”.
It is noted that regarding instant claim 28 limitation of “using a threshold value of between 1.00 nmol/L and 1.50 nmol/L and a positive result is received”, the scope of this limitation is unclear as outlined in 112(b) rejection. This limitation is interpreted as “the level of peptide marker in the sample is compared with a threshold value to determine if there is a positive result”. 

Morgenthaler et al. teaches MR-proADM level was significantly (P <0.001) increased in patients with cardiovascular disease [median (range), 0.56 (0.08 –3.9) nmol/L] and patients with sepsis [3.7 (0.72–25.4) nmol/L] (page 1823, left column, “Results”). 
Stern teach that it has become more accepted that the presence of one or more of the classic risk factors of coronary artery disease, even without typical chest pain, necessitates cardiac evaluation (e435, paragraph bridging middle and right columns). Stern call for attention to “silent” myocardial ischemia as requiring further testing. Stern enumerate symptoms of coronary artery disease. Such symptoms include fatigue, wherein a patient may complain of a sudden limitation in the ability to walk and of feeling “suddenly weak” (e436, paragraph bridging middle and right columns). Stern here teach that fatigue is considered to be “among the most common symptoms in patients with impaired cardiovascular function” and also “one of the most nonspecific of all symptoms” (e436, “Fatigue”).
Stern therefore identifies fatigue/ feeling weak/ deterioration in walking ability as a non-specific complaint that may be commonly found in patients with impaired cardiovascular function. Furthermore, Stern calls for further testing for coronary artery disease in patients who present such complaints, even in the absence of pain (see also e347, “Guide for the Clinician”). 
Nemec et al. teach that patients frequently present to the emergency department with non-specific complaints, such as “weakness”, “feeling unwell”, or “feeling exhausted”. See entire selection, especially the abstract and page 284. In particular, patients may present with no specific chief complaints as claimed (Nemec Figure 1). Nemec et al. also contemplate that after initial assessment, a working diagnosis cannot be established with sufficient certainty (Figure 1, and accompanying discussion on pages 287-288), thereby reading on “the patient has not been diagnosed with a serious condition”. 
Nemec et al. excluded patients from their study if they had vital signs markedly outside of the normal range (for blood pressure, heart rate, temperature, and respiratory rate). See page 286. Nemec et al. indicate that assessment of vital signs is a normal part of the screening that takes place in the emergency department (page 287, left column, last paragraph to right column, second paragraph), thereby reading on “the patient did not have one or more of the recited vital signs out of range”.
Nemec et al. studied serious conditions identified within a 30-day follow-up period in the above patients presenting to the emergency department with non-specific complaints (title and abstract) and indicated that 4% of the BANC study patients were admitted to the in-house intensive care unit or died before referral (Page 288, right column, first paragraph). Nemec et al. conclude that patients with non-specific complaints are at high risk of an unfavorable outcome (page 291, “Conclusions”). Nemec et al. found that in their study, non-specific complaints were the most common leading complaints in patients triaged as needing more than one resource (ESI < 4). It is therefore of particular concern that this population at risk of being undertriaged or underserved (page 291, left column, second paragraph). Nemec et al. call for risk stratification tools to manage such patients with non-specific complaints (page 290, right column).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the threshold of Bergmann, to use the MR- proADM level range disclosed by Morgenthaler et al., to arrive at the claimed threshold range, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I).
It would have also been obvious to one of ordinary skill in the art to test patients with a non-specific complaint such as weakness of Stern with the methods of Bergmann et al., because both are concerned about potential impaired cardiovascular function. For example, Bergmann et al. as above relates to prediction of adverse events including adverse coronary and cardiovascular events (e.g. myocardial infarction), and it was known from Stern that cardiovascular disease may present with non-specific complaints such as fatigue/ weakness. 
It would have further been obvious to one of ordinary skill in the art to apply the methods of Bergmann et al., to the population of patients who present with non-specific complaints but who have one or more normal vital signs and who cannot be provided an initial diagnosis with reasonable certainty, as taught by Nemec, as this patient population was recognized in the prior art to be at high risk of an unfavorable outcome and are in need of risk stratification (as taught by Nemec) and would benefit from the risk assessment methods of Bergmann et al.. In addition, similarly to Stern, weakness is also identified by Nemec as a common non-specific complaint. Furthermore, Nemec taught that patients frequently present to the emergency department with non-specific complaints, and so it would have been obvious to select this known patient population when performing the methods of Bergmann et al. as it would be common to encounter such patients presenting with non-specific complaints.
For all of these reasons, one skilled in the art would have been motivated to target patients with non-specific complaints of Stern and Nemec for assessment by the methods of Bergmann et al. in view of Morgenthaler so that risk of adverse events could be identified in such patients and appropriate treatment given as warranted.

With respect to claims 7-8, 10, and 12, Bergmann et al. teach additionally measuring Cystatin C, MR-proANP, copeptin, CT-proET-1, NT-proBNP and fragments thereof (page 7, lines 22-31). 

With respect to claim 15, Bergmann et al. teach additionally measuring procalcitonin and fragments thereof (page 7, lines 22-31). It is known in the art that procalcitonin has an amino acid sequence of 1-116 amino acids or 2-116 amino acids (PCT 2-116) or 3-116 amino acids (PCT 3-116) as evidenced by Bergmann ‘835 (Bergmann ‘835, [0019]).

With respect to claim 21, as above Stern teaches fatigue, also expressed as feeling weak, as a complaint of patients who may have silent coronary disease (Stern, e436, “Fatigue’). Nemec et al. teach as above that patients frequently present to the emergency department with non-specific complaints such as ‘‘not feeling well,’’ ‘‘feeling weak,’’ ‘‘being tired,’’ feeling ‘‘dizzy,’’ or simply being unable to cope with usual daily activities. Some patients may fail to recall why they were brought to the ED (See Nemec page 284). Nemec et al. also teach as above that the most frequent non-specific complaints in the patients they studied were ‘‘generalized weakness,’’ ‘‘feeling exhausted,’’ and ‘‘recent falls’’ (See Nemec page 291, left column, 2nd -3rd para.).
Therefore, as it was known that patients frequently present with these known non-specific complaints, it would have been obvious as above to target patients presenting such complaints to the method of Bergmann so that their risk of death could be ascertained so they could be treated appropriately. 

Response to Arguments
Applicant’s arguments filed on 08/23/2022 have been fully considered. 
Rejection under 35 USC 101
The 35 USC 101 rejections claims 1, 7-10, 12-15 and 21-25 in the Office Action dated 05/24/2022 have been withdrawn in view of the cancelation of claim 1. 
However, new 35 USC 101 rejections have been applied to newly amended claims 7-8, 10, 12-15, 21 and 28, as outlined in detail above.

Rejection under 35 USC 103
Applicant argues that the patients of Bergmann are “apparently healthy”, which are excluded from patients with non-specific complaints.
These arguments are unpersuasive for reasons of record. Please note that Bergmann et al. is not solely relied upon regarding the patient population. Nemec is mostly relied on defining the patient population as who present with non-specific complaints but who have one or more normal vital signs and who cannot be provided an initial diagnosis with reasonable certainty.
Bergmann teach healthy  and apparently healthy subjects, defined as follows:
"Healthy" or "apparently healthy", as used herein, relates to individuals who have not previously had or alternatively are not aware of having had a cardiovascular or a coronary event or heart failure, and who are not having an acute infectious disease.

See paragraph bridging pages 5-6. This is not inconsistent with patients with non-specific complaints like weakness, as taught by Nemec and Stern. Bergmann et al. does not exclude the possibility that their “apparently healthy” subjects do have disease, for example, Bergmann et al. teaches the apparently healthy subject may be suffering from a particular disease such as hyperlipidemia and/or hypertension (page 7, lines 7-12). Accordingly, the patient population of Bergmann et al. is not mutually exclusive with the claimed patient population, who also may have disease (arguably, not diagnosed yet).
Additionally, Bergmann et al. relates to prediction of adverse events, including death pursuant to coronary and cardiovascular disease. It was known from Stern that cardiovascular disease may present as “silent” disease with only non-specific complaints such as fatigue/ weakness. Weakness is also identified by Nemec as a common non-specific complaint for which patients present to the emergency department. Furthermore, Nemec taught that coronary artery disease was one of the most common serious conditions later found (Fig. 5), and Bergmann et al. relates to prediction of death in association with coronary heart disease. Accordingly, arguments that the Nemec teaching that "most of the patients they studied were in fact diagnosed with a serious condition, such as death, within 30 days" is not relevant to Bergmann et al. are not persuasive, since the patients of Nemec are present to the ER with non-specific complains and those patients were diagnosed later on after they present to ER (e.g. in 30 days).
For these reasons, the patient population of Bergmann et al. is not found to be mutually exclusive of that claimed. Furthermore, given that patients presenting to the emergency department with only non-specific complaints were recognized to be at risk of a serious condition as taught by Nemec, it is maintained that it would have been obvious to employ the methods of Bergmann et al. to predict death in this known at-risk patient population.

Applicants argued that the Office Action appears to have incorrectly articulated a proper routine optimization analysis with regard to the treatment of applicants presented evidence of criticality.
This is not found persuasive in view of the newly amended claim 28. 
Regarding newly amended claim 28 the limitation of “using a threshold value of between 1.00 nmol/L and 1.50 nmol/L and a positive result is received”, the scope of this limitation is unclear as outlined in 112(b) rejection. This limitation is interpreted as “the level of peptide marker in the sample is compared with a threshold value to determine if there is a positive result”. Bergmann et al. teaches subjects with MR- proADM levels above the 75th percentile, that is above 0.52 nmol/L in the investigated population, have a significantly increased risk for getting a first adverse coronary event. (page 10, line11-19). Please note that Bergmann et al. is not solely relied upon teaching the threshold range.
Morgenthaler et al. teaches MR-proADM level was significantly (P <0.001) increased in patients with cardiovascular disease [median (range), 0.56 (0.08 –3.9) nmol/L] and patients with sepsis [3.7 (0.72–25.4) nmol/L] (page 1823, left column, “Results”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modify the threshold of Bergmann, to use the range disclosed by Morgenthaler et al., to arrive at the claimed limitation, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 (I). 
Additionally, regarding the criticality of the claimed range “a threshold value of between 1.00 nmol/L and 1.50 nmol/L”, it is not clearly conveyed by the Table 13 (Specification page 28) since it is unclear that the claimed range are significantly better than other ranges, for example, 1.50 nmol/L provides 40.6% sensitivity for prediction of serious conditions which is not as good as 0.80 nmol/L which provides 82.3% sensitivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1641